Opinion issued June 9, 2003








In The
Court of Appeals
For the
First District of Texas
____________

NO. 01-03-00529-CV
____________

IN RE DOUGLAS WOHLFAHRT AND LYNN WOHLFAHRT, Relators



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION	Relators Douglas Wohlfahrt and Lynn Wohlfahrt have filed an unopposed
motion to dismiss their petition for a writ of mandamus complaining of Judge
Dorfman's (1) May 13, 2003 order denying their objection to the Honorable Louis
Moore sitting as a visiting judge in the 129th District Court of Harris County.
	We grant the motion and dismiss the proceeding.  We lift our May 23, 2003
order granting temporary relief.

PER CURIAM
Panel consists of Justices Keyes, Alcala, and Higley.
1.            
           -